Citation Nr: 0843538	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestos related lung 
disease, to include asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1962 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

A hearing before the undersigned Acting Veterans Law Judge 
was held in August 2008.  A transcript of the hearing has 
been associated with the claim file.

Additional evidence was received in September 2008, after the 
appeal had been certified to the Board and after the 
veteran's hearing.  Such evidence was accompanied by a waiver 
of Agency of Original Jurisdiction (AOJ) consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2008).  In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the service medical records reveal the 
veteran complained of and was treated for pain upon taking 
deep breaths, difficulty breathing and cough productive type 
with a soar throat in June 1965.  It was noted that the pain 
was of unknown etiology.  Subsequent in-service records did 
not reference complaints or treatment associated with the 
veteran's lungs or breathing, and the veteran's separation 
examination in April 1966 was normal.

Service personnel records show that the veteran's specialty 
was EM, Electrician's Mate.  A report of record of asbestos 
exposure according to specialties shows that for 
Electrician's Mates, there was probable asbestos exposure.  
The veteran has alleged in statements and through testimony 
at the August 2008 hearing that he was exposed to asbestos in 
service while on board his ship, the USS FRANKLIN D. 
ROOSEVELT, through his job as an electrician and through the 
ship's insulation to include insulation in his sleeping 
quarters.  Lay statements submitted in support of the claim 
by fellow servicemen also note that they were exposed to 
asbestos on board the ship.  Therefore, the Board accepts 
that the veteran was exposed to asbestos in service.

Following service, clinical records reflect the veteran 
started to complain of breathing problems and coughing in 
1986.  A diagnosis consistent with asbestosis was noted in 
March 2001.  

Of record is a private physician's opinion of March 2001 
which relates the veteran's asbestosis to his post-service 
exposure to asbestos.  However, the opinion makes no 
reference to the in-service asbestos exposure.  Moreover, at 
the Board hearing in August 2008, the veteran testified that 
while he worked as an electrician after service, his exposure 
to asbestos in his civilian job was minimal.  He explained 
that he was an on-call electrician and, consequently, he was 
not around the pipes and equipment which contained asbestos 
on a continuous basis.  Lay statements from the veteran's co-
workers submitted in September 2008 state that the veteran's 
exposure to asbestos in his civilian job was minimal and that 
there was minimal, if any, asbestos, in the mill where they 
all worked.  

Considering that the service medical records show complaints 
of and treatment for pain on breathing, coughing and 
difficulty breathing, and in light of the veteran's confirmed 
asbestos exposure in service and his credible assertions that 
his post-service exposure to asbestos was minimal, the 
evidence tends to indicate that the current symptoms may be 
associated with the veteran's service.  For this reason, the 
veteran should be afforded a VA examination to further 
determine the etiology of a back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any lung disability present 
to include asbestosis.  All necessary 
tests should be conducted.  If current 
disability of the lungs is found, to 
include asbestosis, the VA examiner 
should state whether it is at least as 
likely as not that it is related to the 
in-service asbestos and whether the 
complaints of difficulty breathing, 
pain on breathing and coughing in 
service constitute early manifestations 
of the current disability.  All 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claim file 
should be made available to the 
examiner.  

2.  Upon completion of the above, 
readjudicate the claim.  Consider all 
evidence received since issuance of the 
most recent Supplemental Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and 
be provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


